J-S10010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LOYD WAITMAN GROVES                        :
                                               :
                       Appellant               :   No. 291 MDA 2019

       Appeal from the Judgment of Sentence Entered January 17, 2019
      In the Court of Common Pleas of Clinton County Criminal Division at
                        No(s): CP-18-CR-0000173-2015


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

CONCURRING STATEMENT BY KUNSELMAN, J.:

                                                   FILED SEPTEMBER 24, 2020

       I join the majority Memorandum of our learned President Judge. Still, I

wish to express my views on the discrepancy in this Court’s state-of-mind–

hearsay-exception precedents that the majority and the trial court observed.1

When conflicts in our cases arise, parties may request the Court en banc to

hear the appeal to clarify the issue.

       Notably, however, even if the trial court abused its discretion by

permitting hearsay about a victim’s state of mind, we will not “grant relief

where the error was harmless.” Commonwealth v. Yockey, 158 A.3d 1246,

1254 (Pa. Super. 2017). An abuse of discretion is harmless when, among
____________________________________________


1  See Majority Memorandum at 37-38. See also Commonwealth v.
Fitzpatrick, 204 A.3d 527, 532 (Pa. Super. 2019) (stating, “The admissibility
of evidence relating to a victim’s state of mind has been a subject of difference
in this Court’s recent decisions,” and collecting inconsistent opinions).
J-S10010-20



other things, “the properly admitted and uncontradicted evidence of guilt was

so overwhelming and the prejudicial effect of the error was so insignificant by

comparison that the error could not have contributed to the verdict.”

Commonwealth v. Chmiel, 889 A.2d 501, 521 (Pa. 2005). “An error will be

deemed harmless where the appellate court concludes beyond a reasonable

doubt that the error could not have contributed to the verdict.” Id. at 528.

      If we granted en banc review in this matter, and, if we overruled the

precedent upon which the trial court relied to admit the hearsay regarding

Mrs. Heckel’s fear of Groves and her plan to end their relationship, the

admission of this hearsay testimony would be harmless error, because the

other proof of Groves’ guilt was overwhelming.      En banc review would be

futile. Regardless of how the Court en banc would resolve our contradictory

precedents, Groves’ conviction and sentence would undoubtedly stand.

      In a future case, however—one where hearsay regarding a victim’s state

of mind potentially changed the verdict—the Court en banc should grant

review and clarify this uncertain area of the Pennsylvania Rules of Evidence.




                                     -2-